      Case 1:20-cv-07327-VM Document 39
                                     42 Filed 08/13/21
                                              08/17/21 Page 1 of 1
                                                    101 CALIFORNIA ST.          AUSTIN          LONDON
                                                    SUITE 3600                  BEIJING         MOSCOW
                                                    SAN FRANCISCO, CALIFORNIA   BRUSSELS        NEW YORK
                                                    94111                       DALLAS          PALO ALTO
                                                                                DUBAI           RIYADH
                                                    TEL +1.415.291.6200         HONG KONG       SAN FRANCISCO
                                                    FAX +1.415.291.6300         HOUSTON         WASHINGTON
                                                    BakerBotts.com



August 13, 2021

                                                                                Jonathan A. Shapiro
                                                                                TEL: 4152916204
                                                                                FAX: 4152916304
VIA E-FILE AND E-MAIL                                                           jonathan.shapiro@bakerbotts.com
                                                        8/17/2021
Hon. Victor Marrero
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Tecku, et al. v YieldStreet, Inc., et al., No. 1:20-cv-07327 (VM)

Dear Judge Marrero:

       I write pursuant to Section 6 of the Court’s Electronic Case Filing Rules & Instructions and
Your Honor’s Individual Rules of Practice to seek leave to file under seal certain materials in
connection with Defendants’ August 13, 2021 Supplemental Brief pursuant to the Court’s July 30,
2021 Order. Our papers are due today pursuant to the Order and will be filed simultaneously.

        Specifically, we seek leave to file under seal: Exhibits 1–2 comprising the Private
Placement Memoranda governing Plaintiffs’ investments; and Exhibits 3–8 comprising the Series
Note Supplements for the offerings in which Plaintiffs invested. Each is confidential by its terms
because it includes non-public sensitive commercial information. Although a protective order has
not yet been entered in this matter, the documents are such that we expect them to be designated
“Confidential” when such an order is entered. These same documents were previously filed under
seal as attachments to the Declaration of Christopher Nutt (Dkt. 30) in support of Defendants’
February 12, 2021 letter (Dkt. 29). See Letter Motion to Seal (Dkt. 27); Order Granting Letter
Motion to Seal (Dkt. 32). Accordingly, Defendants respectfully request leave to file the
confidential materials under seal.

       Pursuant to Your Honor’s Special Individual Rules of Practice in Light of COVID-19,
Counsel for Defendants will submit a courtesy copy of all related motion papers and exhibits via
email.


                                               Respectfully,
                                               /s/ Jonathan A. Shapiro
                                               Jonathan A. Shapiro

cc: counsel of record

                                   8/17/2021
